Lacombe, J.
1. The proposed amendment to the second finding is refused; the evidence does not warrant a more specific statement.
2. The proposed amendment to the fourth finding is granted.
3. The proposed amendments to the fifth finding are refused; the evidence does not warrant a more specific statement.
4. The sixth finding is amended by inserting the words “after a brief ■ period of slack water.” The other proposed amendments to this finding are refused, the evidence not warranting more specific statements.
ñ. The proposed amendments to the seventh finding are refused for the same reason, but after the words “a short distance” there may be inserted “estimated by the witnesses from the Holberg at between 200 and 300 feet.”
6. The proposed amendments to the eighth finding are refused for same reason.
7. The proposed amendments to the ninth finding are refused for the same reason.
8. The proposed amendments to the eleventh finding are refused for same reason.
9. The proposed amendments to the thirteenth finding are refused for the same reason.
10. The proposed amendment to the fourteenth finding is refused for the same reason.
11. The proposed finding to the eighteenth finding is granted.
12. The proposed additional finding of fact and conclusion of law is refused. It is not such a finding or conclusion as is contemplated by the act of 1875. . That act does not require the circuit judge to set forth *123among the findings and conclusions some small isolated fraction of the entire mental process by •which as a trier of the facts he reached a conclusion touching the weight of conflicting evidence.